DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim requires that the head is “radially disposed” in the chamber, but it is not clear what the metes and bounds of a head being radially disposed is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2013/0107390).
Huang teaches a device comprising:
- a body with openings therethrough, see Fig. 1B, with openings wherein 130/135/140 as well as 145 are placed and
- an energy source coupled to the body – see laser/drive 150/155 and
- a near-field transducer coupled to the body and optically coupled to the energy source, see NFT 140 optically couple to laser source by waveguide 135.

	Regarding claim 20, Huang teaches more than one head assemblies [0022].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (2018/0127877) in view of Cheng (2016/0133277).
Shim teaches a system comprising:
- a chamber, see Fig. 1 and related text,
- a support structure disposed in the chamber, see 111, and
- one or more heads including an energy source for providing localized energy towards the support structure at select locations within the chamber – see laser 131 used to heat the substrate in specific areas [0001, 45-48], but Shim does not teach the energy source coupled to a near-field transducer. 
	Cheng teaches that it is operable to couple a near field transducer to a laser energy source using a waveguide in order to heat an object [0018].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the near field transducer of Cheng in the apparatus of Shim as Shim teaches heating a portion of a substrate and Cheng teaches that it is operable to apply a near field transducer powered by a laser to do the same.  Both teachings 
	Regarding claims 2 and 3, the energy source is a laser per the combined art, and as per Cheng, the transducer is connected to the laser via a waveguide.
	Regarding claim 4, the combined teachings do not include an array as claimed, but as per MPEP 2144.04 VI. B. a duplication of parts supports a case of prima facia obviousness without a showing of criticality.  In this case, one would readily include multiple laser/NFT combinations if it were determined that additional heating was needed and/or if the system size were expanded to include more stations.
	Regarding claim 5, there is relative movement between the stage and the laser [0010], and the stage includes a driving unit [0039].
	Regarding claim 7, the prior art teaches the head radially disposed, wherein the term is indefinite.
	Regarding claims 8 and 9, as per claim 4, it would have been obvious to duplicate any portion of the structure for the increase of throughput, for example.  The heads of Shim deliver a gas as described – the claim does not limit the first and second gases (i.e. they are operably the same).
	Regarding claim 11, the head is not positionable in the chamber as claimed, however, the teachings include that the substrate support and head are movable relative to one another (abstract).  Per MPEP 2144.04 VI.A. or C., a reversal and/or rearrangement of parts is prima facia obvious without a showing of criticality.  To modify the system to effect movement by the head would have been an obvious modification to one of ordinary skill wherein the relative movement is taught. 
Regarding claim 13, as per Fig. 3, there are channels to direct the gas to and away from the substrate, either meets the requirement of the claimed baffles.
	Regarding claim 19, Shim teaches a body as in the chamber exterior that has multiple holes therethrough (see for laser/gas entry and exhaust as per the Fig. 1), and an energy source and NFT as described above.
	Regarding claim 20, as per claim 4, a duplication of parts is obvious without a showing of criticality.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shim (2018/0127877) and Cheng (2016/0133277) in view of Chen (2003/0121608).
The teachings of Shim and Cheng are described above, Shim does not specifically teach a heating unit to heat the support – but Shim does teach a purge gas that is applied to the substrate support (see Fig. 1).  Chen teaches that it is operable to pre-heat a purge gas in order to reduce particle formation in an ALD apparatus ([0093], abstract).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to preheat the purge gas of Shim as Chen teaches that in an ALD process it is beneficial for reducing particles.  The preheated purge gas meets the requirements of the claimed heating unit.

Claims 1-7, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (2015/0275364) in view of Cheng (2016/0133277).
Thompson teaches a system comprising:
- a chamber (abstract),

- one or more heads including an energy source for providing localized energy towards the support structure at select locations within the chamber – see wherein a laser is used to heat a small portion of the substrate [0062-64], but Thompson does not teach the energy source coupled to a near-field transducer. 
	Cheng teaches that it is operable to couple a near field transducer to a laser energy source using a waveguide in order to heat an object [0018].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the near field transducer of Cheng in the apparatus of Thompson as Thompson teaches heating a portion of a substrate with a laser and Cheng teaches that it is operable to apply a near field transducer powered by a laser to do the same (see Cheng [0014]).
	Regarding claims 2 and 3, the energy source is a laser per the combined art, and as per Cheng, the transducer is connected to the laser via a waveguide.
	Regarding claim 4, the combined teachings do not include an array as claimed, but as per MPEP 2144.04 VI. B. a duplication of parts supports a case of prima facia obviousness without a showing of criticality.  In this case, one would readily include multiple laser/NFT combinations if it were determined that additional heating was needed and/or if the system size were expanded to include more stations – in this case Thompson teaches multiple stations therefore it would have been obvious to include a laser/NFT combination per station or further include multiple combinations to speed up processing of multiple areas of the substrate.  Thompson teaches that “at least one energy source” is applied [0062] and is not limiting.
Regarding claim 5, there is relative movement between the stage and the laser [0010], and the stage includes a driving unit [0039].
	Regarding claim 6, the actuation assembly is interpreted under 112(f) and is supported in the specification as an assembly including one or more motors that can adjust the distance between the head and target, and the equivalent.  Thompson teaches a support post that is capable of lifting lowering and rotating the support assembly [0055] – this is understood to include a motor or equivalent of some type and therefore the limitations are met.
	Regarding claim 7, the prior art teaches the head radially disposed, wherein the term is indefinite.  It is noted that the one (or more) laser (/NFT combinations) are disposed radially around the substrate support as per Fig. 9.
	Regarding claim 10, Thompson teaches a substrate heater [0087].
	Regarding claim 11, the head is positionable within the chamber as it is described above that the assembly can move (see claim 6).
	Regarding claim 19, the body is the chamber overall, which is understood to include multiple openings such as gaslines (see Fig. 1) and exhaust, as well as to supply power to the lasers 310 (Figs. 8-9) [either the lasers or power supply to those penetrate the body], which is the energy source and an NFT coupled to the energy source as per the combined art.
	Regarding claim 20, as per claim 4, multiple such sources is an obvious manifestation of the system wherein duplication of parts is obvious.  


Response to Arguments
Applicant’s arguments, see arguments filed 12/202/2021, with respect to the 103 rejections have been considered and are persuasive and the rejections withdrawn.  The 112 rejection and drawing objection are withdrawn based on cancellation of claim 12.  The Office has applied the teachings of Thompson and Shim as per above.
In regard to further comments in regard to the examination performed, it is noted that another Office applied the same art (foreign equivalents) that the USPTO has applied (subsequent to the PTO office action), therefore, a second patent office considered the art applied reasonable enough for an initial case of obviousness.  The crux of the invention is related to applying near field transducers, the application of which is relatively scarce in the search field in which the filed case has been classified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715